DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: in line 15 the comma after the word “controller” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2019/0017722) in view of Wakamato (US 2011/0113802) and Mundy (US 2010/0082162).
	As to claim 1, Suzuki teaches a method of monitoring a refrigerant leak, the method comprising:
	monitoring, by first controllers 50A-C, operation of a first HVAC system 10A for conditioning air within a first level of a residence;
	monitoring, by second controllers 50D-F, operation of a second HVAC system 10B for conditioning air within the residence;
	determining, using a plurality of leak detectors 99A-C, whether refrigerant within the first HVAC system 10A is leaking;	

	forwarding, by the first controller 50A-C wherein a leak is detected, the refrigerant leak warning signal (paragraph 99); and
	responsive to receiving the leak warning signal from the first controller, activating, by the second controllers 50D-F, circulation fans 9D-F of the second system 10B.
	Suzuki does not explicitly teach that the second system 10B conditions air within a second level of the residence. However, Wakamoto teaches that it is known to provide respective HVAC systems corresponding to each level of a residence (Fig. 29). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Suzuki to include operating the second HVAC system 10B for conditioning air within a second level of the residence as taught by Wakamoto because it would result in a more versatile system capable of providing optimized cooling for each floor of a building. 
	Suzuki does not explicitly teach that the circulation fans 9D-F are variable-speed fans. However, Mundy teaches that it is known to utilize variable speed fans for indoor units (see claim 20). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Suzuki to utilize variable speed fans as taught by Mundy because it would allow for efficient operation by providing the capability to match system capacity with the required conditioning load.
	As to claim 2, Suzuki teaches operating in a normal mode when the system is not leaking (paragraph 94, lines 1-3) and thus includes returning to the monitoring step when a determination that the system is not leaking is made.
	As to claim 5, Suzuki teaches the leak detectors 99A-F being placed around the fans 9A-F of the first and second systems 10A-B (Fig. 11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wakamoto and Mundy as applied above, and further in view of Delgoshaei (US 2018/0259235) and Fujitaka (EP 1 473 524).
	As to claim 3, Suzuki, as modified, does not explicitly teach activating ceiling fans and exhaust fans in response to a leak as claimed. However, Delgoshaei teaches activating a plurality of exhaust fans when there is a leak (paragraph 23, line 9; system utilizes at least one exhaust fan 121) and Fujitaka teaches that it is known to operate a ceiling fan in order to dissipate a leaked refrigerant (paragraphs 24-25). Furthermore, it has been held that merely duplicating components has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B.). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Suzuki to activate a plurality of exhaust fans and ceiling fans in response to a detected leak in order to expedite the dissipation of leaked refrigerant.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wakamoto and Mundy as applied above, and further in view of Miller (US 2004/0239498) and Tseng (US 2010/0315247)
	As to claim 4, Suzuki, as modified, does not explicitly teach forwarding a leak warning signal to a plurality of smoke detectors to notify users of the refrigerant leak. However, Miller teaches that it is known to utilize a smoke detector to provide an alarm . 
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wakamoto and Mundy as applied above, and further in view of Delgoshaei.
	As to claim 6, Suzuki does not explicitly teach the leak detectors 99A-F comprising at least one of a corona discharge, heated diode, and/or ultrasonic leak detector. However, Delgoshaei teaches using a corona discharge, heated diode, and/or ultrasonic leak detector (paragraph 20). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Suzuki to use at least one of a corona discharge, heated diode, and/or ultrasonic leak detector as taught by Delgoshaei because such sensors are readily available and effective for refrigerant sensing.
	As to claims 7-8, Delgoshaei teaches using both wired and wireless connections for system components (paragraph 18).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wakamoto and Mundy as applied above, and further in view of Schrey (US 2016/0109170)
	As to claim 9, Suzuki, as modified, does not explicitly teach determining whether a refrigerant level is below a threshold, returning to the monitoring step if the level is below the threshold, and operating in a normal mode if the level is not below the threshold. However, Schrey teaches that it is known for a refrigerant leak to result in a refrigerant level that is below a threshold (paragraph 3). Therefore one of ordinary skill in the art would recognize that a refrigerant leak has not occurred if the refrigerant level is above a certain threshold. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Suzuki to determine whether a refrigerant level is below a threshold, return to the monitoring step if the level is below the threshold, and operating in a normal mode if the level is not below the threshold because it would prevent unnecessary leakage monitoring. 

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wakamoto, Mundy, Delgoshaei, Fujitaka, Miller, Tseng, and/or Schrey.
	As to claims 10-16, the claims are rejected in view of Suzuki, as modified, for the same reasons as discussed in the rejections above.
	As to claims 17-20, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is 

Response to Arguments
Applicant’s arguments, see page 7, filed 6/9/2021, with respect to the objections to claims 1-20 and the rejection of claim 9 under 35 U.S.C. 112 have been fully considered and are persuasive. The objections/rejections have been withdrawn. 
Applicant’s arguments, see pages 7-11, filed with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki (US 2019/0017722) and Mundy (US 2010/0082162).

Conclusion
This action is being made NON-FINAL in order to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763